DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
	The drawing filed March 4, 2022 is acceptable to the Examiner.


Election/Restrictions
Applicant’s election of Species I (figures 1 to 4B), claims 1-4, 8 and 9, in the reply filed on March 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 5-7 directed to Species II and III non-elected without traverse.  Accordingly, claims 5-7 have been cancelled.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art discloses most of the limitations of the claims, but fails to show: 
Regarding claims 1-4, 8 and 9, the prior art (e.g. US Patent Application Publication No. 2022/0005994 to Morita et al.) does not disclose at least a layer that forms the light-emitting diode layer in the first pixel and a layer that forms the light-emitting diode layer in the second pixel are shared, along with the other limitations of the claim.  The electrode does not form the light-emitting diode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2021/0383744 to Harada et al. illustrates the claimed invention except at least a layer that forms the light-emitting diode layer in the first pixel and a layer that forms the light-emitting diode layer in the second pixel are shared.
US Patent Application Pub. No. 2018/0143729 to Lee et al. illustrates the claimed invention except at least the light-shielding portion is disposed so as to cover at least part of a first pixel and a second pixel.


Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738